Citation Nr: 1615196	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-46 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for a convulsive disorder prior to March 20, 2013, and to a rating in excess of 20 percent for a convulsive disorder, from March 20, 2013, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1985 and from August 1987 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

In a February 2014 decision, the Board found that reduction in the rating for service-connected convulsive disorder, from 20 percent to 10 percent, effective July 1, 2008, was proper, and Remanded the claim for a rating higher than 10 percent from that date.  The claim for a rating in excess of 10 percent from July 1, 2008, for a convulsive disorder now returns for appellate review.  

During the pendency of the February 2014 Remand, by a rating decision issued in November 2014, the RO assigned a 20 percent evaluation, from March 20, 2013.  The 20 percent evaluation awarded is not the maximum schedular rating, so the appeal for an evaluation in excess of 20 percent from that date remains on appeal.  

Finally, the Board acknowledges that the issue of continued entitlement to a total disability rating based on individual unemployability (TDIU) has been perfected.  That issue was certified to the Board in August 2015 (the Veteran was in receipt of TDIU from August 16, 2007 to May 7, 2009).  However, the Board's review of the claims file reveals that AOJ action on this issue continues.  The AOJ has not yet scheduled the Veteran's requested Travel Board hearing before a Veterans Law Judge.  As such, the Board notes that adjudication of the TDIU claim at this juncture, while the request for a Travel Board hearing is pending, would be premature.  

The Board notes that the claim addressed in the Remand appended to this decision, entitlement to extraschedular ratings in excess of the staged 10 percent evaluation assigned prior to March 20, 2013, and to an extraschedular rating in excess of 40 percent from March 20, 2013 to April 28, 2014, and to an extraschedular rating from April 28, 2014, may be affected by evidence obtained in conjunction with the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

The issue of entitlement to an extraschedular rating in excess of 10 percent prior to March 20, 2013, and to an extraschedular rating higher than 40 percent from March 20, 2013 to April 28, 2014, and to an extraschedular rating from that date for a convulsive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 20, 2013, the Veteran's seizure disorder was manifested by a diagnosis of epilepsy with a history of seizures, but no seizures occurred during this portion of the appeal period.

2.  The Veteran's seizure disorder was manifested by two major seizures in about one year, with one seizure in March 2013 and a second in April 2014.


CONCLUSIONS OF LAW

1.  Prior to March 20, 2013, the criteria for an evaluation in excess of 10 percent for a service-connected convulsive disorder were not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8911 (2015).

2.  From March 20, 2013, to April 28, 2014, the criteria for a schedular 40 percent evaluation, but no higher, for service-connected convulsive disorder are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8911 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2007 of the criteria for entitlement to an increased rating for convulsive disorder, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

Additionally, as noted in the Introduction, the Veteran testified at a hearing before the Board in August 2010.  A Veterans Law Judge (VLJ) who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative.  Both the representative and the Acting VLJ asked relevant questions concerning the severity of a convulsive disorder.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, service personnel records, records from the Social Security Administration (SSA), post-service VA and private treatment records, and the Veteran's written assertions. 

Next, relevant VA examinations were obtained in September 2007 and July 2009.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examining physicians personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his epilepsy disorder.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran contends that his convulsive disorder is more severely disabling than is compensated for by the assigned 10 percent evaluation.

Historically, in November 2005, the RO granted service connection for a convulsive disorder, by history, with a history of generalized tonic-clonic seizure, rated as 20 percent disabling, effective from June 6, 2005 (date of claim), pursuant to DC 8911, which pertains to petit mal epilepsy.

In August 2007, the Veteran filed a claim for an increased rating for his service-connected convulsive disorder, which was then evaluated as 20 percent disabling.  

In a November 2007 rating decision, the RO proposed to reduce the 20 percent rating to 10 percent.  In a March 2008 rating decision, the RO reduced the rating from 20 percent to 10 percent, effective from July 1, 2008.  The Veteran disagreed with the rating reduction, and sought a higher rating.  

In a November 2014 rating decision, the RO increased the rating from 10 percent to 20 percent, effective from March 20, 2013 (date of major seizure and the earliest date the evidence shows an increase is warranted).  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Epilepsy, whether grand mal under Diagnostic Code 8910 or petit mal under Diagnostic Code 8911, is rated under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a (2015).

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  A 60 percent rating is warranted for 3 major seizures or 9 to 10 minor seizures weekly, during the preceding year.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2015).

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2) (2015).

The General Rating Formula for Major and Minor Epileptic Seizures provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3) (2015).

Facts and analysis

Turning to the merits of the claim, on neurology consultation in March 2007, it was noted that it was possible that the history of seizures provided by the Veteran was unreliable.  At that time, he was free of seizures.  The examiner was unable to determine when the Veteran last experienced a seizure or to determine the frequency of the Veteran's seizures.  The examiner diagnosed epilepsy by history without evidence of seizure activity by electroencephalogram.

On VA epilepsy and narcolepsy examination in September 2007, the Veteran presented with complaints of nighttime leg jerking movements and arm jerking movements.  No loss of urine or fecal matter, loss of consciousness or tongue biting accompanied these episodes.  Remeron was prescribed to assist the Veteran to have better long sleep with less leg jerking movements.  The examiner reviewed the findings of the 2005 EEG report and the report of a May 2007 EEG, which was summarized as showing no epileptiform, focal, or lateralizing features.  Sleep study and sleep evaluation in September 2007 resulted in a diagnosis of insomnia associated with psychiatric illness causing sleep disturbance and insufficient overall sleep. 

In June 2008 testimony before a Decision Review Officer, the Veteran testified that he had 15 to 20 petit mal seizures per week and that his seizures had increased in the last three years.

On July 2009 VA epilepsy and narcolepsy examination, the Veteran presented with a history of having had his last grand mal seizure during service in March 1992 and indicated that he had "small" seizures every night, with wild kicking and nightmares.  The type of seizure disorder, by history, was identified as generalized convulsive epilepsy.  The Veteran attended medical visits every three months, but had no episodes of narcolepsy, generalized non-convulsive epilepsy, generalized conclusive epilepsy, simple partial epilepsy, or complex partial epilepsy in the past 12 months.

He was not employed.  He attributed his unemployment to his seizure disorder.  His disability had no effect on feeding, bathing, dressing, toileting and grooming; a mild effect on recreation; a moderate effect on chores; severe effect on shopping and traveling; and prevented exercise, sports, and traveling.

The examiner who conducted the 2009 VA examination was asked to provide an opinion regarding the Veteran's claimed limb movements during sleep.  The examining physician opined that the Veteran's limb movements during sleep were less than likely related to his history of a seizure disorder, based on the rationale that the 2007 sleep study showed "periodic limb movements" during the study.  Neurology consultation resulted in an opinion that the Veteran's movements during sleep were not attributable to seizure activity.  Rather, the opinion was that the most recent EEG showed no seizure activity.

In the November 2009 substantive appeal, the Veteran acknowledged that he had not suffered a grand-mal seizure since 1992, but contended that he had nightly "minor seizures."  He stated that during his last VA examination he was visibly uncontrollably shaking and jerking. 

In August 2010, the Veteran submitted a May 2009 psychiatric progress note and July 2010 sleep medicine consult report "which show [his] diagnosis and problems the same as before (during the periods of August 2, 2007 to May 8, 2009)."  As discussed in the Board's February 2014 decision, these records disclose that the Veteran did not manifest any symptom of convulsive disability which would satisfy the criteria for a rating in excess of 10 percent at the time of the March 2008 reduction, including the frequency or severity of his seizures.

Records from the time of the March 2008 rating reduction, through March 2013, continued to disclose that that the Veteran did not manifest any symptom of convulsive disability which would satisfy the criteria for a rating in excess of 10 percent.  For example, in the report of a July 2009 VA examination, the examining physician noted that the Veteran had no episodes of narcolepsy, generalized non-conclusive epilepsy, or generalized conclusive epilepsy, simple partial epilepsy, or complex partial epilepsy in the past 12 months.  

Private medical treatment records establish that the Veteran required emergency care following a seizure on March 20, 2013.  Prior to March 20, 2013, the Veteran's service-connected convulsive disorder was not manifested by any symptom warranting an evaluation in excess of 10 percent.  Specifically, the clinical records reflect an absence of seizure activity from 2007 through March 19, 2013.  

However, upon manifestation of a seizure on March 20, 2013, the Veteran met one criterion for a 20 percent rating, since a 20 percent evaluation may be assigned where there is one major seizure in the past two years.  The Veteran also met one criterion for a 40 percent rating.  A 40 percent evaluation is warranted where there is one major seizure in the past 6 months.  

Soon thereafter, on April 28, 2013, the Veteran had another major seizure.  When a Veteran has two major seizures within a one-year period, a 40 percent evaluation is warranted.  Resolving doubt in the Veteran's favor, the criteria for a 40 percent evaluation were met beginning March 20, 2013.  

A June 2013 neurology progress note indicates that the Veteran had two major motor seizures in April 2013.  The first seizure was associated with binge drinking.  There were tonic-clonic movements, postictal confusion, and bowel and bladder incontinence.  The second seizure was also associated with alcohol consumption.  The impression was alcohol-related seizures, with a normal EEG in 2007.  It was recommended that he not take anticonvulsants.  

Because two major seizures are documented, a schedular rating of 40 percent is warranted for the one-year period beginning March 30, 2013, until one year elapsed after the seizures.  The Veteran was not treated for and did not report any additional seizures after April 2013.  Thus, the Veteran did not meet any criterion for an evaluation in excess of 40 percent.  See DC 8911.
Since the Veteran did not report or seek medical evaluation of additional seizures in the one-year period following the April 28, 2013 major seizure, his entitlement to the 40 percent evaluation expired, as a matter of law, on April 28, 2014, when one year elapsed after the last of the two seizures.  Thus, he is entitled to a staged 40 percent evaluation, but no higher evaluation, during the period from March 2013 to April 2014.  

As noted above, the Veteran claims that he is unemployable as a result of the service-connected seizure disorder.  Additional evidence as to whether the Veteran was or was not employed, including during the period when the seizures were treated, and additional evidence as to the basis of the Veteran's unemployment and unemployability, will be obtained during the development of the claim for TDIU.  Since the TDIU claim is in development, the Board should defer addressing whether the Veteran is entitled to an extraschedular evaluation prior to March 20, 2013, or in excess of 40 percent during or after the one-year period from March 2013 to April 2014, or an extraschedular evaluation after that period.  Rather, the Board should address the matter of extraschedular ratings after all development which might provide additional relevant evidence is concluded.  

The Veteran is competent to report his current convulsive disorder symptoms, including seizures, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App.  465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his convulsive disorder according to the appropriate diagnostic code.  

On the other hand, competent evidence concerning the nature and extent of the Veteran's convulsive disorder has been provided by the medical personnel who have examined him in March 2013 and in April 2013.  Those providers characterized the Veteran's symptoms as major seizures.  Accordingly, the Board finds that the evidence is wholly unfavorable to assignment of a schedular rating higher than 10 percent prior to March 20, 2013.  The preponderance of the evidence establishes that the Veteran meets the criteria for a 40 percent evaluation for convulsive disability from March 20, 2013, to April 28, 2014, warranted.


ORDER

Prior to March 20, 2013, a schedular rating higher than 10 percent for the Veteran's service-connected convulsive disorder is denied.

From March 20, 2013, to April 28, 2014, a schedular rating of 40 percent, but no higher, for the Veteran's service-connected convulsive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

After a review of the record, the Board finds that additional development is needed before conducting an appellate review of the claim of entitlement to an extraschedular rating for a convulsive disorder, to include an extraschedular rating in excess of 40 percent for convulsive disorder from March 20, 2013, to April 28, 2014, and an extraschedular rating prior to and from that period.  

In this regard, the record reflects that the most recent VA treatment records are dated in June 2014.  Records from that date to the present should be obtained.  

Moreover, when the Veteran's hearing concerning the issue of continued entitlement to TDIU from May 7, 2009, is conducted, the testimony should be reviewed for evidence relevant to his claim for an extraschedular rating prior to and since March 20, 2013 for a service-connected convulsive disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must first issue a rating decision that effectuates the Board's grant herein of a schedular rating of 40 percent from March 20, 2013 to April 28, 2014, for a service-connected convulsive disorder.

2.  The Veteran should be afforded an opportunity to identify any non-VA records that might be relevant to establish the impact of his convulsive disorder on his ability to obtain or retain substantial gainful employment.

The Social Security Administration (SSA) should be requested to provide records since April 2014, if there are any more recent records.  The Veteran should be asked to identify any other program from which he receives benefits.  Identified records should be obtained.

Obtain all outstanding VA medical records related to the Veteran's convulsive disorder, including those from the Detroit VAMC, dated from June 2014 to the present.  

All records and/or responses received should be associated with the claims file.  The Veteran should be encouraged to submit all records he believes to be pertinent, as this will expedite the case.

3.  After a Travel Board hearing has been conducted with regard to the claim of continued entitlement to TDIU from May 7, 2009, and any other development of that claim as required has been conducted, the AOJ must review all evidence of record pertinent to the claim for an extraschedular evaluation for a convulsive disorder.  If further development of the medical evidence is required, VA review of the records or VA examination should be conducted.  In particular, the reviewer/examiner must comment on the 2014 determination that the Veteran's EEG was abnormal.

If warranted, refer the case to the Director, Compensation and Pension Service for consideration of extraschedular ratings in excess of the staged ratings assigned for service-connected convulsive disorder during the pendency of this appeal.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for extraschedular evaluations in excess of the staged ratings assigned for a convulsive disorder during the pendency of this claim (prior to and since March 20, 2013) should be addressed.  

If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


